IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


 JAMES LEROY THOMAS,                            :   No. 157 MM 2020

                       Petitioner


                v.



 HON. SHAWN D. MEYERS,

                       Respondent


                                        ORDER



PER CURIAM

       AND NOW, this 30th day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED. The Prothonotary is DIRECTED to strike the name of

the jurist from the caption.